NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
JOHN F. WALTERS,
Claimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respon,dent-Appellee.
2011-7193 `
Appeal from the United States Court of Appea1s for
Veterans C1aims in case no. 09-3010, Judge Mary J.
Sch0e1en.
ON MOTION
ORDER
John F. Wa1ters moves without opposition to with-
draw his appea1.
Up0n consideration thereof
IT ls ORDERED THAT: ~
(1) The motion is granted The appeal is dis1nissed.

WALTERS V. DVA
ccc
s21
2
(2) Each side shall bear its own costs.
F0R THE CoURT
JAN 95 ?91? er Jan H0rba1y
Date J an Horbaly
C1erk
Kenneth M. Carpenter, Esq.
Jacob A. Schur1k, Esq.
Issued As A Mandate: __I JAN 0 5 
FlLED
U.S. COURT 0F AFPEALS FOR
THE FEDERAL C1RCUlT
JAN 0 5 2012
JAN HORBALY
CLEBK